Citation Nr: 0727608	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for left 
ankle scar, residual of shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's left calf scar does not limit the function 
of any part.

2.  The left calf scar is superficial, not deep, and is not 
at least 144 square inches in area.

3.  The left calf scar is not unstable or painful on 
examination.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for left 
ankle scar, residual of shell fragment wound, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appeals the RO's February 2003 denial of an 
increased (compensable) rating for his left ankle scar, 
residual of shrapnel fragment wound.

The scar at issue is the residual of a shell fragment wound 
to the left calf in combat in Korea in September 1950.  It 
appears that the wound was dressed twice the day it was 
sustained, and that it was clearing when dressed.  The 
January 1953 VA examination revealed that the scar was small 
and superficial.  The January 1953 report states that it was 
over the medial gastrocnemius, 7 inches above the veteran's 
heel.

On VA examination in November 2002, the scar was very faint 
and well healed.  The examiner indicated that the shrapnel 
wound of the left leg had no residual.  The veteran testified 
during a hearing in March 2004 that he does not have any kind 
of problems with the scar.  

The scar is rated under Diagnostic Code 7805, indicates to 
rate a scar based on limitation of function of a part 
affected.  That limitation of function of the part must be 
compensable under a Diagnostic Code for the part in order for 
a compensable rating to be assigned.  Since the evidence 
indicates that there is no limitation of function of any part 
due to the scar, a compensable rating using Diagnostic Code 
7805 is not warranted.  

Other Diagnostic Codes will be considered.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  A compensable 
rating is not warranted under Diagnostic Code 7801 because 
the veteran's scar does not cause limitation of motion, is 
not deep, and is small, as shown by the 1953, 2002, and 2004 
evidence mentioned above.  The Code permits a compensable 
rating only if the scar's area exceeds 6 inches and the scar 
is either deep or causes limitation of motion.  The code 
defines a deep scar as one associated with underlying soft 
tissue damage.  Underlying soft tissue damage is not shown.  

A compensable rating is not warranted under Diagnostic Code 
7802 for superficial scars because the scar, while 
superficial, does not have an area exceeding 144 square 
inches, and Diagnostic Code 7802 requires that it be a 
superficial scar which exceeds 144 square inches for it to 
warrant a compensable rating under it.  

A compensable rating is not warranted under Diagnostic Code 
7803 which is for unstable scars.  NOTE 1 to Diagnostic Code 
7803 indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  No evidence shows that there has been frequent loss of 
covering of skin over the scar.  Also, the scar was faint and 
well healed on examination in 2002, and the veteran testified 
in 2004 that he does not have any kind of problems with the 
scar.  

A compensable rating is not warranted under Diagnostic Code 
7804 either.  Under it, a 10 percent rating is warranted for 
a scar which is painful on examination.  The examiner in 
November 2002 indicated that the veteran was neurologically 
negative and that his left leg shrapnel was with no residual.  
The veteran, moreover, indicated in March 2004 that he does 
not have any kind of problems with the scar.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  In light of the above, 
an increased rating for left ankle scar, residual of shell 
fragment wound, is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In an August 2003 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the statement 
of the case.  The claims folder was transferred to the Board 
in 2005; consequently, the veteran was not provided with the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Nonetheless, the 
claim for service connection was substantiated decades ago, 
and the veteran was provided with the pertinent information 
concerning disability evaluations.  He was not provided with 
information concerning effective dates; as an increased 
rating has not been granted, there is no question concerning 
the proper effective date of an increase.  The Board 
acknowledges that the August 2003 letter was sent to the 
veteran after the February 2003 adverse rating decision.  The 
veteran did have an opportunity to participate in his claim 
and appeal, however, prior to the May 2004 statement of the 
case.  The Board, therefore, concludes that there is no 
prejudice to the veteran in the timing or content of the 
notice provided.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained recent VA medical 
records, examined the veteran in November 2002, and obtained 
testimony from him during a hearing in March 2004.  Service 
and old VA medical records were previously obtained.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased (compensable) rating for left ankle scar, 
residual of shell fragment wound is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


